DETAILED ACTION

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Orville Cockings on 07/30/21.
The application has been amended as follows: 

In claim 1 (line 7), please delete “with variable offsets of their optical axis within said array” and insert –; wherein at least two different non-centered optical axes of at least two different micro-optical devices within said array have different positions within their respective pupils–
In claim 12 (line 7), please delete “with variable offsets of their optical axis within said array” and insert –; wherein at least two different non-centered optical axes of at least two different micro-optical devices within said array have different positions within their respective pupils–

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  None of the cited prior art anticipates or renders obvious all of the limitations of independent claims 1 or 12 with the added limitations above.  Particularly, the closest prior art of Tamkin et al. disclose non-centered optical axis, but do not disclose that the optical axes in two different micro-optical devices have different respective .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637